EXHIBIT 99.1 News Release Investor Relations: Amy Glynn/Yaeni Kim, +1 /5391 Media Relations: Anne Taylor Adams, +1 NIELSEN REPORTS 2nd QUARTER 2016 RESULTS New York, USA – July 26, 2016 – Nielsen Holdings plc (NYSE: NLSN) today announced second quarter 2016 results.Revenues were $1,596 million for the second quarter of 2016, up 2.4%, or 4.5% on a constant currency basis, compared to the second quarter of 2015, due to the solid performance of both its Buy and Watch businesses. “Once again, in the quarter we saw solid revenue growth, strong margin expansion and earnings growth driven by our scalable, consistent business model, investments, and a continuous focus on productivity.In the Watch segment, client adoption of our Total Audience Measurement system continues to gain momentum.The syndication of Digital Content Ratings for participating clients in May was a key milestone, and we remain on track for the syndication of Total Content Ratings for participating clients in the third quarter. We made important progress with key industry stakeholders toward the adoption of a new currency,” said Mitch Barns, Chief Executive Officer of Nielsen.
